The above matter coming on for hearing, and having been submitted to me for decision, I hereby find and determine as follows:
1. That this is a proceeding brought by August Hullman and against the above-named respondent, A. J. Christopher, *927under an act entitled "An act prescribing the liability of an employer to make compensation for injuries received by an employe m the course of employment, establishing an elective schedule of compensation and regulating procedure for the determination of liability and compensation thereunder,” approved. April 4th, 1911, and the ads amcndalory thereof and supplemental thereto: that a petition was tiled on the 9th day of July, 1924; that an order was made setting down the same for hearing on the 10th day of September, 1924, and that the answer of the respondent, was filed on the oth clay of August, 1924; that the case came on for hearing on "Wednesday, September 10th, 1924, which hearing was. held in the presence of Nathan Babinowitz, attorney for the petitioner. and McCarter & English, attorneys for the respondent, and on which day said petitioner1 was examined in the presence of said counsel.
2. That the petitioner1 was employed by the respondent as a rigger on or about the' 1st day of April, 1924, and that lie continued in such employment up to the'21st day of April, 1924; that his duties consisted of working pus a rigger.
3. That the petitioner at the time of the injury received for Iris services wages amounting to $36 per week.
-1. That the respondent had actual knowledge of the occurrence of the said injury.
•5. That as a result the petitioner received injury, causing the petitioner a permanent disability of sixty-five per cent., which lasted for a period of one hundred and twenty-seven and one-half weeks at the rate of $17 per week.
6. I find, therefore, that the petitioner is entitled to com pensaiion for a period of one hundred and twenty-seven and one-half weeks, or eighty-five per cent, permanent disability at the rate of $17 per week.
7. That the legal adviser of the petitioner is entitled io compensation in the sum of $200, to be assessed against petitioner, and $10 for stenographic fees, to he assessed against the respondent.
A Costs will he allowed the petitioner.
*928It is therefore, ;on this Ilth day of Sejitember, 1924, ordered that judgment final be entered in favor of the petitioner, August Hullman, and against the respondent, A. J. Christopher, in the sum of $2,167.50, on the basis of one hundred and twenty-seven and one-half weeks, or eighty-five per cent, permanent disability at the rate of $17 per week; $200 for the legal adviser of the petitioner, to be assessed against petitioner, and $10 for stenographic fees, to be assessed against respondent, amounting to the sum of $2,177.50, together with costs.
William B. McMichael,
Referee, ~Worlcmeris Compensation Bureau.